Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/8/2021 has been entered. 
The claim set of 6/8/2021 is the clean version of the amended set of 4/20/2021 that was submitted under an after-final response and was not entered by the Examiner (see advisory action of 5/13/2021). Therefore, the claim set of 6/8/2021 should have been submitted in the amended format. In the interest of compact prosecution, the Examiner replaces the claims set of 6/8/2021 with its identical amended set of 4/20/2021 that is in an amended form.
Claims 1 and 14 have been amended. Claims 2 and 3 have been cancelled. Claims 16-20 are withdrawn from examination. Claims 1 and 4-20 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s amendments to the claims have overcome the objection, and 35 USC 112(b) and 112(d) rejections previously set forth in the final office action of 3/8/2021. These objections and rejections are withdrawn.
Applicant's arguments are addressed below in the same order that they appear in the submission of 6/8/2021 (pages 8-9).
Applicant states that the Office Action cites SANZ (US-2017/0021568), hereinafter SANZ, as teaching a magnetic encoder pattern formed by additive manufacturing but using an entirely different method, i.e., 3D printing. No combination of the cited art teaches or suggests forming a magnetic encoder as set forth in claims 1 and 15, or indeed any structure having the geometry set forth in claim 1 alone.
	Claim 1 does not recite formation of a magnetic recorder pattern. The above argument regarding claim 1 is therefore moot. As for claim 15, the Examiner relied on the teaching of SANZ as a secondary reference for formation of a magnetic recorder. SANZ’s teaching was incorporated into the combination method of MUSE (US-2019/0070765), hereinafter MUSE in view of YOUNG (US-2017/0330654), hereinafter YOUNG (see final office action of 3/8/2021, page 13). The Examiner did not rely on the method of SANZ for the rejection of claim 15. SANZ teaches that additive manufacturing, in general, is very promising {[0004]} and can be used to produce a finished product that comprises two materials with different patterns such as a magnetic recorder {[0007], [0008]}. Combination method of MUSE and YOUNG is also an additive manufacturing technique and, thus, can be used to print a magnetic recorder (see final office action of 3/8/2021, page 13-14)
	Furthermore, the Examiner established a motivation for such combination (see final office action of 3/8/2021, page 13). The applicant needs to provide a rebuttal as to the non-obviousness of this combination.
Applicant states that the combination of MUSE and YOUNG does not teach all of the limitations of amended independent claim 1. YOUNG teaches co-depositing two materials to form a structure with a single, continuous core and sheath. YOUNG does not teach the recited step of "forming a structure comprising a plurality of second feedstock cores axially separated by and surrounded by the first feedstock," and could not in fact perform this function. Furthermore, YOUNG does not teach multiple pumps or intermittent operation of a pump. MUSE teaches using multiple pumps to inject multiple materials to a single needle, i.e. such that the materials mix together, and as such cannot "form a structure comprising a plurality of second feedstock cores axially separated by and surrounded by the first feedstock." MUSE does not teach a second pump "fluidly isolated from the first pump" since the materials mix in the single needle. MUSE only contemplates intermittent pumping of different materials to form different mixtures of materials and does not contemplate forming a structure having multiple cores. MUSE and YOUNG cannot be combined to produce a result absent from and not suggested by either reference.
	The Examiner replaced and substituted the single needle of the primary art of the MUSE with the coaxial nozzle or needle of YOUNG and presented the motivation for such substitution by one having ordinary skill in the art (see final office action 3/8/202, pages 7-9). Therefore, the combination method of MUSE and YOUNG is capable of forming this coaxial structure. 
Furthermore, The Examiner refers to the FIG. 4 of YOUNG. As illustrated, YOUNG teaches formation of structure 400/402/404. The numerals 402/400 are the plurality of second feedstock cores that are axially separated from each other. They are YOUNG does not teach the recited step of "forming a structure comprising a plurality of second feedstock cores axially separated by and surrounded by the first feedstock” is not correct. 
Regarding the rest of the above statements, the Applicant argues a single reference only. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In the last statement above, the Applicant simply states MUSE and YOUNG cannot be combined and does not provide a reasoning as to why this combination cannot be made and/or it is not obvious. It appears that this is the point of contention and not that the combination (if made) can produce the results of claim 1. The Examiner request the Applicant to specifically point out why this combination cannot be made.
Regarding isolations of two pumps, the Examiner respectfully disagrees. MUSE teaches that the first pump is fluidly isolated from the second pump {[FIG. 2] note pumps A and B are isolated from each other till reaching the needle, note that the needle of MUSE is substituted with the coaxial nozzle or needle of YOUNG}.
Applicant states that neither MUSE nor YOUNG contemplate forming a structure with a plurality of cores. There is consequently no suggestion in the art of any rationale for replacing the single needle of MUSE with the coaxial needle of YOUNG, i.e. to form a structure having a plurality of cores. The suggestion that the recited structure could be formed by combining intermittent operation of a pump as taught by MUSE with the coaxial needle of YOUNG is insufficient for finding that the combination of MUSE and YOUNG teach the recited step of "forming a structure comprising a plurality of second feedstock cores axially separated by and surrounded by the first feedstock." 
	This argument is rather similar to the above argument and deals with each reference individually. Additionally, Applicant states that there is no rational in the prior art to replace the single needle of MUSE with co-axial needle of YOUNG. Does the applicant suggest that the Examiner has to find a third reference that teaches an artisan to combine the first and second references? This is not the standard for establishing obviousness under 35 USC 103.  
The examiner has to establish that it would have been obvious to one of ordinary skill in the art to have combined, in this case, the two references of MUSE and YOUNG. There is no requirement for a third reference. The Examiner has established this obviousness in the final office action of 3/8/2021 (pages 7-8). Furthermore, the Examiner has shown that this combination subsequently teaches "forming a structure comprising a plurality of second feedstock cores axially separated by and surrounded by the first feedstock" (see final office action of 3/8/2021).
Applicant states that the operating principle of MUSE is entirely different from the operating principle of YOUNG and that substituting the needle of MUSE with the coaxial needle of YOUNG would change the principle of operation of MUSE, which requires mixing of materials in a main chamber 302. There is simply no teaching or suggestion in any of the references to produce a structure with segregated cores and the only reason to combine YOUNG and MUSE in such a way would be impermissible hindsight. The actual step of "forming a structure comprising a plurality of second feedstock cores axially separated by and surrounded by the first feedstock" is plainly absent from any of the references of record. There is no teaching or suggestion of extruding multiple materials (i.e., from the needle, not just into a mixing chamber) at different rates/times, and as such so there is no motivation to combine YOUNG and MUSE as the Office Action asserts to segregate materials and produce separate material flows that can be extruded at different rates/times.
	This is the first time that the Applicant has presented an argument as to the non-obviousness of this combination. This argument deals with a change in the principle operation of MUSE as the result of this combination and that MUSE requires mixing in its single chamber. The Examiner respectfully disagrees and asks the Applicant to provide passage(s) from MUSE that explicitly requires such mixing. 
	The Examiner submits that although some mixing occurs in this chamber, MUSE does not explicitly mention that the purpose of this chamber is mixing and that it is essential for the operation of the invention. The mixing could also occur at the common outlet, for example, and not inside the chamber. It is the Examiner’s position that replacing the single needle of MUSE with co-axial needle of YOUNG does not change the operation of MUSE, this co-axial needle can still be connected to the various pumps of MUSE {[FIG. 2]} and be put in operation successfully without changing the principle operation of MUSE. 
	Furthermore, and in response to applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction 
The Examiner maintains the obviousness of this combination and has reiterated below in the 35 USC 103 rejection section.
Claim Objections
Claims 1 and 8 are objected to because of the following informalities: 
Claim 1: in lines 7, 15, 21, and 23, replace “the first feedstock” with “the first fluid feedstock”. This is to be consistent the limitation recited in line 2.
Claim 1: in line 9 replace “needed” with “needle”.
Claim 1: in line 16 replace “the first and second feedstocks” with “the first fluid feedstock and the second feedstock”.
Claim 1: in line 18 replace “the first or second feedstocks” with “the first fluid feedstock or the second feedstock”.
Claim 1: in line 25 add “single” before “multicomponent”.
Claim 8: in lines 3/4 replace “the first and second feedstocks” with “the first fluid feedstock and the second feedstock”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over MUSE (US-2019/0070765), hereinafter MUSE in view of YOUNG (US-2017/0330654), hereinafter YOUNG. Note that the italicized text below are the instant claims.
 Regarding claims 1 and 9-11, MUSE discloses A method comprising: operating a first pump to pressurize and deliver a first fluid feedstock to a first inlet of a multiaxial needle {[0011], [0004], [0014] note the fluid feedstock, [FIG. 3B] 302/306 is the multiaxial needle, [FIG. 2] note the pumps}; 
operating a second pump to pressurize and deliver a second feedstock to a second inlet of the multiaxial needle {[FIG. 2] note the second pump B},
wherein the second pump is fluidly isolated from the first pump {[FIG. 2] note pumps A and B are isolated from each other till reaching the needle}; 
continuously drawing or injecting the first feedstock through a first axial passage in the multiaxial needle via the first pump {[0024] note exertion of force to operate continuously, [FIG. 3B] note the passageway associated with A (dashed line), [FIG. 2] note that A is the first pump}, 
the first axial passage extending from the first inlet to a common outlet of the multiaxial needed {[FIG. 3B] note the first axial passage for A start at 306 and leads to common passageway 302/308};
intermittently drawing or injecting the second feedstock through a second axial passage in the multiaxial needle via the second pump {[FIG. 3B] note the passageway associated with B (dashed line, the second passage) [0037] note the occasional closing [FIG. 2]},
the second axial passage extending from the second inlet to a common outlet of the multiaxial needed {[FIG. 3B] note the second axial passage for A start at 306 and leads to common passageway 302/308},
wherein the second feedstock is drawn or injected intermittently while the first feedstock is drawn or injected {see above for continuous operation first pump and intermittent operation of the second pump that in operation reads on the limitation},
combining at least the first and second feedstocks at the common outlet of the multiaxial needle {[FIG. 3B] 306 is the common outlet that receives the mixture of A-D}, 
forming a single multicomponent deposition material without applying external heat to the first or second feedstocks within the multiaxial needle {[FIG. 3B] 306 contains the multicomponent material A-D and note that no heat is provided, just pressure of the pumps};
continuously depositing the first feedstock from the common outlet onto a substrate; and intermittently depositing the multicomponent deposition material from the common outlet onto the substrate {[0032] note the use for 3D printing that is done on a substrate, also note that the Examiner showed above that pump A can operate continuously and pump B intermittently}. 
MUSE, however, is silent on the internal structure of the multiaxial needle being a coaxial configuration such that the first and second passageways do not intersect and are parallel to each other and only meet when they end at the very last point of the tip of the needle.
wherein the first and second axial passageway do not intersect between each of the first and second inlets and the common outlet (claim 1) {[0008], [0020], {[FIG. 5] 302 and 304 are interpreted as first and second axial passage, note that they are adjacent and parallel, thus not intersecting each other till the very tip of the outlet},
forming a structure comprising a plurality of second feedstock cores axially separated by and surrounded by the first feedstock (claim 1) {[FIG. 4] The numerals 402/400 are the plurality of second feedstock cores that are axially separated from each other. They are surrounded by the first feedstock 404, note that prior to extrusion these material were feedstocks from a source (not shown), once they are extruded the became cores surrounded by the first feedstock}, wherein forming the structure comprises (claims 1) {see above},
to form the plurality of second feedstock cores {[FIG. 4] 402 and 400},
wherein the first inlet is at a first longitudinal end of the multiaxial needle, and the second inlet is disposed on a circumferential surface of the multiaxial needle between the first longitudinal end and a second opposing longitudinal end containing the common outlet (claim 9) {[abstract], [0008], [0020], [FIG. 4] note the big pipe inlet all the way to right (not numbered) is the first inlet to extrude 404 and is located at a longitudinal end of this needle, the second inlet (also not numbered) is sticking out from a circumferential surface and is located between the longitudinal end of the first inlet and a second opposing end which is the end of the needle where the second material are coming out (402 and 400)}.
wherein the first and second axial passages are coaxial (claim 10) {[FIG. 4] note 400/402 and 404 are coaxial}. 
wherein the first and second axial passages are adjacent and parallel to each other (claim 11) {[FIG. 4] the single “solid line” pipe that carries 404 once it reaches the circumferential side pipe (dashed line) creates the first and second axial passages, respectively (not numbered), as seen the dashed lines and the solid lines are adjacent and parallel to each other}. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the detailed structure of the nozzle or the needle of YOUNG into the method and multiaxial needle of MUSE. 
As disclosed, the advantage of the method and apparatus of YOUNG is that fine and separated/restricted patterns can be 3D printed {[0001], [0002]}. An artisan would have been motivated to seek such method and apparatus, since MUSE discloses that its multiaxial needle can be used for 3D printing {[0032]} and YOUNG teaches how this multiaxial needle can be modified to 3D print small and complex structures such as conductive traces for microelectronics {[0001], [0002]}. 
Additionally, the method of MUSE is used to deliver different materials into an organism {[0016]}. The incorporation of the needle structure of YOUNG into the multiaxial needle of MUSE, enables an artisan to deliver the materials separately and/or at the same time to different locations of the organism that need that specific material.
Regarding claim 12, MUSE discloses wherein at least one of the first fluid feedstock and the second feedstock comprises a thixotropic material selected to facilitate deposition through the multiaxial needle and stability after deposition onto a substrate {[0023], [0032] note that upon printing the thixotropic material become solid as shown in [0023] thus stable, [0024] note the exertion of force to facilitate injection through the needle}. 
Regarding claim 14, MUSE discloses post-processing the structure into a solid finished part, the post-processing step comprising: photocuring, polymerizing, solidifying, densifying, sintering, irradiating, thermal curing, magnetizing, and combinations thereof {[0023], [0032] note that upon printing the thixotropic material become solid as shown in [0023] thus post processing is solidification}. 
Claims 4-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over MUSE and YOUNG as applied to claims 1 and 12 above, and further in view of FENN (US-2017/0341296), hereinafter FENN. Note that the italicized text below are the instant claims.
Regarding claim 4, 5, 7, and 13, combination of MUSE and YOUNG discloses all the limitation of claims 1 and 12. Also as shown above, MUSE discloses injecting different feedstocks A-D. The combination, however, is silent on the details of the materials that can be injected through its multiaxial needle and the choices of different materials that can be utilized.
In the same filed of endeavor that is related to 3D printing of coreactive, and different materials through nozzle(s), FENN discloses wherein the second feedstock is a thermoset or photoset material of different composition from the first fluid feedstock (claim 4) {[abstract], [0085] note that one nozzle is used to print the coreactive component i.e., the second feedstock (note that as shown above, MUSE teaches that [0082] note that the coreactive composition is thermoset}. 
wherein the second feedstock comprises an electrically conductive material, magnetic composite material, or other functional composite material (claim 5) {[0081]}. 
wherein the first fluid feedstock comprises a dielectric material, an electrically insulating material, or a precursor thereof (claim 7) {note that the first feedstock is taught by the primary art of MUSE and as shown by MUSE, the first feedstock could be pharmaceutical (insulating) [0016], also silicone elastomer can be interpreted as the first feedstock [0019] and rubber is an insulator}. 
wherein the thixotropic material comprises a particle suspension or colloid in a thermoset or photoset fluid matrix (claim 13) {see analysis of claim 4 above that the coreactive can be a thermoset material. The Examiner notes that the primary art of MUSE discloses that the thixotropic gel can be a suspension of polymeric crosslinked network [0018], [0019] thus compatible with the polymeric thermoset material disclosed by FENN in claim 4 since FENN also disclose polymeric material, note that FENN discloses that the coreactive or thermoset composition can have solid fibers or pigments or particles suspended [0081]}. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of FENN into the method of MUSE/YOUNG and have substituted the various material choices that FENN teaches with the material that MUSE utilizes. The advantage of the thermosetting material that FENN teaches is that the 3D printing method does not require heat for deposition {[0081]} which is one of the limitations recited in the instant claim 1 and also 
Another advantage of “heat-less” printing as disclosed by FENN is avoiding the creation of stress buildup in the finished 3D object and increased strength {[0081]}. 
Also, the low viscosity of the material that FENN teaches {[0081]} facilitates the use of pumps that both the instant invention and MUSE utilizes. Also as disclosed by FENN, fast reaction of the material facilitate its control and also these material add the option of including properties such as magnetic and electrically conductive into the printed objects {[0081]}.
Regarding claim 8, MUSE discloses operating a third pump to deliver a third feedstock to a third inlet of the multiaxial needle {[FIG. 2] C is the third pump}, 
the third feedstock different in composition from the first and second feedstocks {[0032], [0035] note that C is a different material since it is designate as C and not A or B}; 
wherein the third pump is operated intermittently or continuously relative to at least one of the first pump and the second pump {[0037] note occasional closing of port C that indicates intermittent operation}.
Regarding claim 6, MUSE discloses wherein the third feedstock comprises an electrically conductive material, magnetic composite, or other functional composite material with a different particle concentration from the second feedstock {note that as shown above under claim 8, that the third feedstock is taught by the primary art of MUSE and as shown by MUSE the third feedstock could be solid granule [0014] that is [0018]; also note that MUSE teaches that the third feedstock is pharmaceutical or cells that is interpreted as a functional composite (cell being a composite and has a function or has functional groups [0016]}. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over MUSE and YOUNG as applied to claims 1 and 14 above, and further in view of SANZ (US-2017/0021568), hereinafter SANZ. Note that the italicized test below are the instant claims.
Regarding claim 15, combination of MUSE and YOUNG discloses all the limitations of claims 1 and 14. This combination, however, is silent on using its additive manufacturing technique to produce a magnetic encoder.
In the same filed of endeavor that is related to additive manufacturing, SANZ discloses wherein the solid finished part comprises a digital magnetic encoder pattern, including soft or hard ferromagnetic core material intermittently deposited within a dielectric sheath {[0038] note the production of a magnetic encoder, [0025] note the use of additive manufacturing for printing the encoder, [0017] note the use of steel which is a hard particle and use of polymers or ceramic that are insulators or dielectric, [0013] note that particles are ferromagnetic, [0039] note partial use of the second polymeric material that indicates its intermittent printing}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of SANZ into the method of MUSE/YOUNG and have used this method for production of a magnetic [0004]} and can be used to produce a finished product that comprises two materials with different patterns such as a magnetic recorder {[0007], [0008]}. Note that the method of MUSE/YOUNG is also an additive manufacturing technique that can be used to print a 3D object using different materials as discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             

/Abbas Rashid/           Supervisory Patent Examiner, Art Unit 1748